Title: To Thomas Jefferson from Robert Morris, 2 March 1801
From: Morris, Robert
To: Jefferson, Thomas



Dear Sir
Philada. March 2d. 1801

I was this day honoured with the receipt of your letter of the 26th. ulto. and immediately sent in quest of James Tate the person of whose Character You enquire, he came, and I communicated to him your intentions, he told me that he is now employed in the Custom House & that he thought it a duty he owed to the Collector Mr Latimer to consult him previous to any determination on his own part, altho his inclination would lead him to engage in your service because he conceived himself to be capable of performing the duties of the Station, I then gave him your letter to shew to Mr Latimer, and he has just returned with a line from that Gentleman to me which for your satisfaction is enclosed herein. James Tate served me in the Capacity of Steward or upper Servant for three or four years; I always considered him as Capable faithfull, attentive, sober & honest; my misfortunes dismissed him from my service, there was no other cause that I know of, It is however proper to observe that he is a man of Temper this to me was no inconvenience but on the contrary as I put up with some things, his Spirit saved me the trouble with subordinate Servants in many instances and in a smaller degree required the interference of The Master, (Mrs Morris who returns her esteem for you) desires me to tell you, as a thing she deems highly important, that he is very cleanly, which I mention perhaps with more pleasure from a selfish motive as I expect (notwithstanding my present situation and age) some day or other to partake of your hospitality. I think it proper however to tell you that in my days of affluence I was generally well Served by my domesticks, and that I attributed to Mrs. Morris the merit of an attentive superintendance which caused the performance of domestick duty. The Eye of a Master or Mistress is ever usefull in this respect. We had here a plentifull Market Tate knew the people that brought good things he knew how to buy & how they ought to be cooked & Served. I reposed in him a confidence of which he was proud & for which I thought him  gratefull it is some years since we parted, he has since kept a Tavern & I cannot answer for the habits or manners he may since that time have acquired but Mr. Latimer’s letter is much in his favour He has a Wife & three Children, his Wife is as he tells me very capable of taking the charge of the linen &c of any family and if he engages with you one at least of his children will remain behind with its Grandmother. He will attend you immediately if your answer to this letter requires it, and I have told him that if his Conduct in your service meets & Merits your approbation that your liberality will induce you to place him at parting in some situation that will enable him to provide for a growing family. permit me to assure you that my esteem & Respect for your personal Character has never abated from party considerations as many of your friends & foes well know, for I have invariably averred that your administration if you came into the chief Magistracy, would be governed by good sense and strict integrity, pardon me if you think I should have been silent on this head & believe that I am very truly dear Sir
Your most obedt Servt

Robt Morris
 
